Citation Nr: 1020159	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-18 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder with lesions, claimed as respiratory cancer, to 
include as due to herbicide exposure, for purposes of accrued 
benefits.

2.  Entitlement to service connection for a colon disorder, 
diagnosed as a benign villous adenoma and residuals of a 
right hemicolectomy, to include as due to herbicide exposure, 
for purposes of accrued benefits.

3.  Entitlement to service connection for ischemic 
cardiomyopathy, to include as due to herbicide exposure, for 
purposes of accrued benefits.

4.  Entitlement to service connection for cause of death.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1968.  He died in March 2005.  His surviving spouse 
is the appellant.  

This matter is on appeal from the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO).

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  

As required by 38 U.S.C. 1116, the Department of Veterans 
Affairs (VA) will issue regulations through notice and 
comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register.  Until that time, VA 
does not have authority to establish service connection and 
award benefits based upon the planned new presumptions.  

On November 20, 2009, the Secretary of Veterans Affairs 
directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era.  

As both the claims for cause of death and entitlement to 
service connection for ischemic cardiomyopathy may be 
affected by these new presumptions, the Board must stay 
action on these matters in accordance with the Secretary's 
stay.  Once the planned final regulations are published, the 
adjudication of any case or claim that has been stayed will 
be resumed.  

Next, as a procedural matter, the Board notes that the 
appellant submitted a number of documents that have been 
received after the last RO review and did not include a 
waiver.  The Board has, accordingly, reviewed the additional 
evidence.  However, this evidence has either been previously 
considered or else is not relevant to the issues to be 
adjudicated.  Accordingly, the Board concludes that there is 
no prejudice in proceeding with consideration of this case 
without affording the RO an opportunity to review the 
evidence in question.  

Finally, the record indicates that the Veteran has a son from 
a previous marriage.  His mother has filed a claim for 
benefits in his name.  This issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ), and is therefore 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran's service personnel records indicate service 
in the Republic of Vietnam.

2.  The Veteran was not diagnosed with a respiratory or 
gastrointestinal disorder that is presumed to be related to 
herbicide exposure.  

3.  The Veteran's diagnosed disorders were not manifest until 
many years after active duty service and are unrelated to 
service.  


CONCLUSIONS OF LAW

1.  Based on the evidence prior to the Veteran's death, a 
respiratory disorder with lesions is not attributable to 
active duty service or to herbicide exposure.  38 U.S.C.A. §§ 
1110, 1131, 1310, 5103A, 5103(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159, 3.303, 3.307, 3.309, 3.312, 3.1000 (2009).

2.  Based on the evidence prior to the Veteran's death, a 
colon disorder, diagnosed as a benign villous adenoma and 
residuals of a right hemicolectomy, is not attributable to 
active duty service or to herbicide exposure.  38 U.S.C.A. §§ 
1110, 1131, 1310, 5103A, 5103(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159, 3.303, 3.307, 3.309, 3.312, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The Board finds that the content requirements of a VCAA 
notice have been fully satisfied to the extent that they are 
applicable.  Here, the VCAA duty to notify was satisfied by 
way of letters sent to the Veteran in March and April 2005 
that fully addressed all notice elements and were sent prior 
to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  Therefore, 
adequate notice was provided prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claims.  This duty includes assisting her 
in the procurement of service treatment records and other 
pertinent records, and providing an examination when 
necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).   After a careful review of the file, the 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records and private treatment records. 

Moreover, the Board notes that additional development is not 
required in light of the fact that a claim for accrued 
benefits must be decided based on the evidence which is of 
record at the time of the Veteran's death.  The appellant 
cannot furnish additional evidence that could be used to 
substantiate her claim, and VA cannot develop additional 
evidence that would substantiate the claims of entitlement to 
accrued benefits. "Evidence in the file at date of death" 
means evidence in VA's possession on or before the date of 
the beneficiary's death, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death. 38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 
Vet. App. 353 (1993).  Hence, no further notice or assistance 
is required to fulfill VA's duty to assist in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. at 183. 

Entitlement to Service Connection for Colon and Respiratory 
Cancer 
for Purposes of Accrued Benefits

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran's surviving spouse is seeking 
service connection for colon and respiratory disorders for 
purposes of accrued benefits.  Accrued benefits are defined 
as "periodic monetary benefits . . . authorized under law 
administered by [VA], to which a payee was entitled at his or 
her death under existing ratings for decisions or those based 
on evidence in the file at the date of death, and due and 
unpaid . . ." 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 
3.1000(a) (2009).  Moreover, an "[a]pplication for accrued 
benefits must be filed within 1 year after the date of 
death."  38 C.F.R. § 3.1000(c) (2009).

However, unlike a living veteran's claim for service 
connection or for the cause of the veteran's death, the 
adjudication of the claim for accrued benefits must be made 
based upon the evidence on file at the time of his death, 
including any VA medical records that must be deemed to have 
been constructively on file at that time.  See 38 U.S.C.A. § 
5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2009); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA records are 
deemed to be constructively in the possession of VA 
adjudicators and must be obtained).

Service Connection due to Herbicide Exposure

For purposes of service connection for a disability or death 
resulting from exposure to a herbicide agent, a veteran who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases shall be service-
connected, subject to the requirements of 38 C.F.R. § 
3.307(a), even if there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas. 38 C.F.R. § 
3.309(e).

The Veteran's DD-214 indicates that he received the Vietnam 
Service Medal and the Combat Infantryman's Badge, thus 
establishing that he had active service in the Republic of 
Vietnam within the presumptive period specified above.  As 
such, it is presumed that he was exposed to an herbicide 
agent during active service.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2009).  However, despite presumed exposure 
to an herbicide agent, presumptive service connection under 
38 C.F.R. § 3.307(a)(6) is still not for application.
	
	In this case, the Veteran was evaluated in January 1989 after 
a chest X-ray revealed a nodular opacity in the upper left 
lung which was later characterized as of a "suspicious 
nature."  While this treatment note recommended further 
evaluation, the record does not indicate whether this 
occurred.  Additionally, an examination of the lungs during 
an autopsy of the Veteran in March 2005 revealed no evidence 
of thromboembolic phenomena, tumor or infection.  Therefore, 
the while there was notice of a suspicious lesion in January 
1989, the Veteran was never diagnosed with a respiratory 
cancer. 
	
	Concerning the Veteran's colon disorders, at that same time 
in January 1989, the Veteran received inpatient treatment for 
a villous adenoma, which the attending physician believed to 
be of "probably precancerous nature."  He subsequently 
underwent a right hemicolectomy to remove the adenoma.  While 
pathology tests on the removed tissue revealed a "markedly 
atypical" villous adenoma, cancer of the colon was not 
observed.  
	
	Therefore, because disorders such as a benign lung lesion or 
a benign villous adenoma not among the disorders listed under 
38 C.F.R. § 3.309(e), an award of presumptive service 
connection based on herbicide exposure is not warranted.
	
	Service Connection on a Direct Basis
	
Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
However, service connection is also not warranted on this 
basis.

	First, the Veteran's service treatment records reflect no 
complaints of, treatment for, or a diagnosis related to a 
respiratory or gastrointestinal disorder or any symptoms 
reasonably attributed thereto.  At the time of discharge, the 
clinical evaluation of the Veteran's respiratory and 
gastrointestinal systems was normal.  Therefore, no chronic 
respiratory or gastrointestinal disorder was noted in 
service.

Next, post-service evidence does not reflect gastrointestinal 
or respiratory symptomatology for many years after service 
discharge.  Specifically, as was described in detail above, 
the first indication of either a respiratory or 
gastrointestinal disorder was when he was admitted for 
inpatient treatment in January 1989.  However, this treatment 
is approximately 21 years after he was discharged from active 
duty.  Therefore, a continuity of symptoms is not shown.  

	In addition to the absence of documented post-service 
symptomatology, the evidence includes statements from the 
Veteran prior to his death and his surviving spouse asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran and his spouse are competent to 
report symptoms because this requires only personal knowledge 
as it comes through the senses.  Layno, 6 Vet. App. at 470.  
In determining whether the statements are credible, the Board 
may consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the reported history of 
continued symptomatology since active service, while 
competent, is nonetheless not credible.  Specifically, the 
Board emphasizes the multi-year gap between discharge from 
active duty service (1968) and initial reported symptoms 
related to a respiratory and gastrointestinal disorder in 
approximately 1989 (a 21-year gap).  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

	The Board has weighed the statements made by the Veteran and 
his surviving spouse as to continuity of symptomatology and 
finds his current recollections and statements made in 
connection with a claim for benefits to be of lesser 
probative value.  See Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a 
factor in making such statements).  Therefore, continuity has 
not here been established, either through the competent 
evidence or through their statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that there 
is no competent medical evidence which attributes the 
Veteran's respiratory or gastrointestinal disorders to active 
duty.    
	
	Specifically, the competent evidence does not indicate a 
relationship between the Veteran's respiratory or 
gastrointestinal disorders to active duty.  Moreover, no 
treating or examining health care professional has ever 
established or suggested such a relationship.  
	
	Therefore, as the evidence does not indicate a continuity of 
a respiratory or gastrointestinal disorder, and no competent 
evidence of a nexus between these disorders and active duty 
service, entitlement to service connection for a respiratory 
or gastrointestinal disorder has not been established.  


ORDER

Service connection for a respiratory disorder with lesions, 
claimed as respiratory cancer, to include as due to herbicide 
exposure, for purposes of accrued benefits is denied.

Service connection for a colon disorder, diagnosed as a 
benign villous adenoma and residuals of a right 
hemicolectomy, to include as due to herbicide exposure, for 
purposes of accrued benefits is denied





______________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


